Braley, J.
The defendants, having retained possession and control of the hallways of the building, which were intended to be used in common by tenants, were required to maintain them in the same condition that they were in at the time of the letting to the plaintiff. Wilcox v. Zane, 167 Mass. 302. Andrews v. Williamson, 193 Mass. 92, 94. It is apparent from the plaintiff’s *504evidence, that, the hallway on the second floor upon which her room opened having been constructed without windows, the defendants as a part of their general management of the building always lighted and maintained after dark a gas light in this hall, which not only was left burning until midnight, but, as the jury could find, was not usually extinguished before the next morning. The plaintiff no doubt took the premises as she found them so far as the arrangement of the hallways was obvious. But, under the conditions to which she testified, she did not assume the risk of personal injury from using during these hours an unlighted hall, which might become dangerous because of the location of the stairs leading to the story below. The defendants make no contention that, when injured, she was not lawfully using the hall, and, if the jury were satisfied that the light had been extinguished before the usual time, they would have been warranted in finding that the defendants were negligent. Lindsey v. Leighton, 150 Mass. 285, 288. Leydecker v. Brintnall, 158 Mass. 292. Oxford v. Leathe, 165 Mass. 254. Wilcox v. Zane, 167 Mass. 302. Nor can it be said as matter of law that the plaintiff failed to use due care. The hall had been lighted as usual when she passed through it to the room on the same floor where she was employed, and upon completion of her work shortly before twelve o’clock, when she opened the door to return, there was no reason to expect from her previous experience that the light had been put out. The door through which she must pass swung into the room, and it was not until the door had been closed that she perceived the hall was in darkness. In taking the first step after passing the threshold her foot went beyond the edge of the landing, causing her to fall into the stairway, and from their common knowledge the jury might infer that she could not reasonably be expected instantly to appreciate the effect of the darkness, which made the use of the hall hazardous. It was for them to determine under the circumstances whether her conduct was ordinarily prudent, or whether instead of stepping forward she should have endeavored to turn back. Wright v. Perry, 188 Mass. 268. Wills v. Taylor, 193 Mass. 113. Hamilton v. Taylor, 195 Mass. 68.
We are accordingly of opinion that the verdict for the defendant was ordered improperly.
Exceptions sustained.